421 F.2d 702
Fred H. CARTER, Appellant,v.Robert H. FINCH, Secretary of Health, Education and Welfare, Appellee.
No. 13473.
United States Court of Appeals Fourth Circuit.
Jan. 29, 1970.

Franklin W. Kern, Charleston, W. Va., for appellant.
Charles M. Love, III, Charleston, W. Va.  (Wade H. Ballard, III, U.S. Atty. and W. Warren Upton, Asst. U.S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BRYAN and WINTER, Circuit Judges.
PER CURIAM:


1
The Social Security benefit claim now pressed was presented to us previously in Carter v. Celebrezze, 367 F.2d 382 (4 Cir., 1966).  The District Court's denial of Fred H. Carter's suit was vacated and remanded for reconsideration because of subsequent amendments to Sections 216(i) and 223 of the Social Security Act.  42 U.S.C.A. 416(i)(1)(A) and 423(c)(2)(A) (Supp.1965).  On its return to him the District Judge adjudicated the cause under these changes in the law.  He again sustained the Secretary's refusal of benefits to Carter as having substantial support in the evidence.  Carter v. Finch, 308 F. Supp. 954 (SDW.Va.1969).


2
On reexamination of the record we cannot say the District Judge was in error, and on his opinion we affirm.


3
Affirmed.